                                          Case 4:19-cv-07949-HSG Document 32 Filed 08/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVIER CALDERON,                                   Case No. 19-cv-07949-HSG
                                   8                    Plaintiff,                          JUDGMENT
                                   9             v.

                                  10     C. KOENIG, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Court’s Order Granting Defendants’ Motion for Summary

                                  14   Judgment for Failure to Exhaust Administrative Remedies, this action is DISMISSED without

                                  15   prejudice for failure to exhaust administrative remedies. The Clerk shall enter judgment in favor

                                  16   of Defendants and against Plaintiff, and close the case.

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18   Dated: 8/19/2021

                                  19                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
